DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Costa on 05/05/2022.

The application has been amended as follows: 

Claim 1 (Currently amended): A vibratory meter (5), comprising: a driver (104); 5a vibratory member (103, 103') vibratable by the driver (104); at least one pickoff sensor (105, 105') configured to detect vibrations of the vibratory member (103, 103'); meter electronics (20) comprising an interface (301) configured to receive a vibrational response from the at least one pickoff sensor (105, 105'), and a processing 10system (303) coupled to the interface (301) configured to: measure a drive gain (306) of the driver (104); measure a total density (325) of a multiphase process fluid in the vibratory meter (5); determine whether the drive gain (306) is below a first threshold; 15determine a liquid/liquid phase concentration allocation with the measured total density (325) if the drive gain (306) is below the first threshold, and calculate a flow rate for each liquid phase; determine at least one of whether the drive gain (306) is above a second threshold that is greater than the first threshold and whether the drive gain (306) is above a first drive gain noise threshold; and determine a gas/liquid phase concentration allocation with the measured total 20density (325) and a previously determined liquid density, if the measured total density (325) is lower than a liquid density range, and calculate a flow rate for each fluid phase.

Claim 2 (Currently amended):  The vibratory meter (5) of Claim 1, wherein the processing system (303) is 20configured to: determine at least one of whether the drive gain (306) is below [[a]] the second threshold that is greater than the first threshold, and whether the drive gain (306) is below [[a]] the first drive gain noise threshold, if the drive gain (306) is above the first threshold.

Claim 3 (Currently amended):  The vibratory meter (5) of Claim 2, wherein the processing system (303) is configured to: determine a solid/liquid phase concentration allocation with the measured total density (325) and a previously determined liquid density, if the measured total density 30(325) is within a solids density range, and calculate a flow rate for each fluid phase.

Claim 4 (Currently amended):  The vibratory meter (5) of Claim 2, wherein the processing system (303) is configured to: determine a solid/liquid phase concentration allocation with the measured total density (325) and a previously determined liquid density, if the measured total density 30(325) is within a solids density range, and calculate a flow rate for each fluid phase.

	Claim 5 (Currently amended):  The vibratory meter (5) of Claim 2, wherein the processing system (303) is configured to: determine a gas/liquid phase concentration allocation with the measured total 10density (325) and a previously determined liquid density, if the measured total density (325) is lower than a solids density range and within a gas density range, and calculate a flow rate for each fluid phase.

	Claim 6 is cancelled.

Claim 7 (Currently amended): A method of flowmeter phase fraction and concentration measurement adjustment comprising the steps of: 
25providing a vibratory flowmeter; 
flowing a multiphase process fluid through the vibratory flowmeter; 
measuring a drive gain of a driver of the vibratory meter; 
measuring a density of the process fluid;
determining whether the drive gain is below a first threshold; [[and]] 
30determining a liquid/liquid phase concentration allocation of the process fluid with the measured total density if the drive gain is below the first threshold, and calculate a flow rate for each liquid phase;
 determining at least one of whether the drive gain is above a second threshold 30that is greater than the first threshold and whether the drive gain is above a first drive gain noise threshold; 
determining that the measured total density is lower than a liquid density range; and
25WO 2019/199268PCT/US2018/026719 determining a gas/liquid phase concentration allocation with the measured total density and a previously determined liquid density, and calculate a flow rate for each fluid phase.

Claim 8 (Currently amended):  The method of flowmeter phase fraction and concentration measurement adjustment of Claim 7, comprising the step of: determining that the drive gain is above the first threshold; and determining at least one of whether the drive gain is below [[a]] the second threshold 5that is greater than the first threshold, and whether the drive gain is below [[a]] the first drive gain noise threshold[[, if the drive gain is above the first threshold]].

Claim 9 (Currently amended):  The method of flowmeter phase fraction and concentration measurement adjustment of Claim 8, comprising the step of: determining that the measured total density is within a solids density range; and 10determining a solid/liquid phase concentration allocation with the measured total density and a previously determined liquid density, [[if the measured total density is within a solids density range,]] and calculate a flow rate for each fluid phase.

Claim 10 (Currently amended):  The method of flowmeter phase fraction and concentration measurement 15adjustment of Claim 8, comprising the step of: determining that the measured total density is lower than a solids density range and within a liquids density range; and determining a liquid/liquid phase concentration allocation with the measured total density, [[if the measured total density is lower than a solids density range and within a liquids density range,]] and calculate a flow rate for each fluid phase.

Claim 11 (Currently amended):  The method of flowmeter phase fraction and concentration measurement adjustment of Claim 8, comprising the step of: determining that the measured total density is lower than a solids density range and within a gas density range; and determining a gas/liquid phase concentration allocation with the measured total density and a previously determined liquid density, [[if the measured total density is lower than a solids density range and within a gas density range,]] and calculate a flow rate for 25each fluid phase.

Claim 12 is cancelled.



Reasons for Allowance
Claims 1-5 and 7-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Dutton (WO 00/19175) teaches a vibratory meter (5; Figures 1-2), comprising:
 a driver (104; Figure 1); 
5a vibratory member (103A and 103B; Figure 1; Page 7, Lines 24-26) vibratable by the driver (Page 7, Lines 24-26);
 at least one pickoff sensor (105, 105'; Figure 1) configured to detect vibrations (See Claim 1 of WO 00/19175) of the vibratory member (103, 103'; Figures 1-2); 
meter electronics (20; Figures 1-2) comprising an interface (203; Figure 2) configured to receive a vibrational response (element 203 receives the output, i.e. vibrational response, from the pickoff sensors 505 and 505’; Page 7; Lines 24-25; See Figures 1-2) from the at least one pickoff sensor (105, 105'; Figures 1-2), and
 a processing 10system (201; Figures 1-2) coupled to the interface (203; See Figures 1-2) configured to: 
measure a drive gain (Page 3, Lines 24-31; Page 5, Lines 3-7) of the driver (104; Figure 1); 
measure a total density (Page 6, Lines 25-30; Page 8, Line 14 – Page 9, Line 9) of a multiphase process fluid (Page 6, Lines 25-30; Page 8, Line 14 – Page 9, Line 9) in the vibratory meter (5; Figure 1); 
determine whether the drive gain (Page 3, Lines 24-31 and Page 5, Lines 3-17) is below a first threshold (Page 3, Lines 24-31 and Page 5, Lines 3-17); 
15determine a liquid/liquid phase concentration allocation (Xw; Page 15-17) with the measured total density (Xw is calculated using De, which is the density of the total combined oil and water flow stream; See Pages 15-16) if the drive gain (Page 3, Lines 24-31 and Page 5, Lines 3-17) is below the first threshold (the determination of Xw is when there is a liquid/liquid phase present; where the liquid/liquid phase is present when the drive gain value does not exceed the thresholds, i.e. when the drive gain value is below the thresholds; Page 3, Lines 24-31 and Page 5, Lines 3-17), and calculate a flow rate for each liquid phase (Qo and Qw; Pages 15-17).

In claim 1, the specific limitations of "determine at least one of whether the drive gain (306) is above a second threshold that is greater than the first threshold and whether the drive gain (306) is above a first drive gain noise threshold; and determine a gas/liquid phase concentration allocation with the measured total 20density (325) and a previously determined liquid density, if the measured total density (325) is lower than a liquid density range, and calculate a flow rate for each fluid phase" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-5 are also allowed for depending on claim 1.


Regarding claim 7, Dutton teaches a method (Abstract) of flowmeter phase fraction and concentration measurement (Page 15-17) adjustment (Page 15-18) comprising the steps of: 
25providing a vibratory flowmeter (5; Figures 1-2); 
flowing a multiphase process fluid (Abstract; Page 6, Lines 25-30; Page 8, Line 14 – Page 9, Line 9) through the vibratory flowmeter (5; Figures 1-2); 
measuring a drive gain (Page 3, Lines 24-31; Page 5, Lines 3-7) of a driver (104; Figure 1) of the vibratory meter (5); 
measuring a density (Page 6, Lines 25-30; Page 8, Line 14 – Page 9, Line 9) of the process fluid (Page 6, Lines 25-30; Page 8, Line 14 – Page 9, Line 9); determining whether the drive gain (Page 3, Lines 24-31 and Page 5, Lines 3-17) is below a first threshold (Page 3, Lines 24-31 and Page 5, Lines 3-17); 
30determining a liquid/liquid phase concentration allocation (Xw; Page 15-17) of the process fluid with the measured total density (Xw is calculated using De, which is the density of the total combined oil and water flow stream; See Pages 15-16) if the drive gain (Page 3, Lines 24-31 and Page 5, Lines 3-17) is below the first threshold (the determination of Xw is when there is a liquid/liquid phase present; where the liquid/liquid phase is present when the drive gain value does not exceed the thresholds, i.e. when the drive gain value is below the thresholds; Page 3, Lines 24-31 and Page 5, Lines 3-17), and calculate a flow rate for each liquid phase (Qo and Qw; Pages 15-17).

In claim 7, the specific limitations of "determining at least one of whether the drive gain is above a second threshold 30that is greater than the first threshold and whether the drive gain is above a first drive gain noise threshold; determining that the measured total density is lower than a liquid density range; and25WO 2019/199268PCT/US2018/026719 determining a gas/liquid phase concentration allocation with the measured total density and a previously determined liquid density, and calculate a flow rate for each fluid phase" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 8-11 are also allowed for depending on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- WO 2016140734
- WO 2012027409
- US 20100170322

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856